Mr. Justice Thomas delivered the opinion of the court: This claim is for $173.98 damages to claimant’s automobile caused by the driver of a State truck negligently backing the truck into the automobile of claimant. The claim being based upon the negligence of an employee of the State cannot be allowed. No government is liable for the negligence of its employees in the absence of a statute making it liable for such negligence. (Gibbon v. U. S., 8 Wal. 268; Minear v. State Board of Agriculture, 259 Ill. 549; Hollenbeck v. Winnebago Co., 95 Ill. 148.) If the injury complained of was caused by the negligence of the driver of the truck, claimant’s remedy is against the driver and not against the State. (Cooney v. Town of Hartland, 95 Ill. 516.) The claim is therefore denied and the case dismissed.